Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                               Status of Claims
This office action is responsive to the amendment filed on 5/16/2022. As directed by the amendment claims 1 and 11 have been amended, claims 13 and 14 have been added and claims 2, 5, 6, 8, and 9 have been canceled. Thus, claims 1, 3, 4, 7 and 10-14 remain pending. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN104997498A; hereinafter known as “Zhang”) in view of Ferber et al. (US20160242700A1; hereinafter known as “Ferber”) in view of Sano (US20170319184A1; hereinafter known as “Sano”).
	Regarding claim 1, Zhang teaches an information processing apparatus (See Zhang lines 217-226), the apparatus being configured to: 
determine, when a biological information of a measurement subject is received (See Zhang lines 39-40, user’s blood pressure value at a preset time in a preset monitoring period), whether the biological information is a first biological information relating to a blood pressure value being measured in a daytime (See Zhang lines 277-280 “ early blood pressure value”) or a second biological information relating to a blood pressure value being measured in a nighttime (See Zhang lines 277-280 “ afternoon or late blood pressure value”);
 determine, when the biological information is the first biological information, whether or not the first biological information meets a first condition (See Zhang lines 277-288 and 42-44 “early blood pressure value” meets “blood pressure threshold” 304-312), 
determine, when the first biological information meets the first condition, whether or not a number of times, by which the first biological information meets the first condition, exceeds a first value (See Zhang lines 277-288 and 293-296 and 304-312, the monitoring platform determines whether the “early blood pressure” is meeting a “blood pressure threshold” and whether it is exceeding the early blood pressure or afternoon blood pressure); 
determine, when the biological information is the second biological information (See Zhang lines 277-280 “afternoon or late blood pressure value”), whether or not the second biological information meets a second condition (See Zhang lines 277-280 and 304-312 the afternoon or late blood pressure value meets the “blood pressure threshold” conditions); 
determine, when the second biological information meets second condition (See Zhang lines 277-280 and 304-312 the afternoon or late blood pressure value meets the “blood pressure threshold” conditions), whether or not a number of times, by which the second biological information meets the second condition, exceeds a second value (See Zhang lines 277-288 and 293-296 and 304-312, the monitoring platform determines whether the “ afternoon or late blood pressure” is meeting a “blood pressure threshold” and whether it is exceeding the afternoon or late blood pressure or afternoon blood pressure); 	Zhang is silent to select a first message which recommends a consultation to a medical institution when the first value is not exceeded; select a second message which confirms a presence or an absence of a consultation in the medical institution when the first value is exceeded; select a third message which recommends a consultation to a medical specialist or a lifestyle-related disease certified physician when the second value is not exceeded; and select a fourth message which confirms a presence or an absence of a consultation of the medical specialist or the lifestyle-related disease certified physician when the second value is exceeded.	Ferber teaches select a first message when the first value is not exceeded; select a second message when the first value is exceeded; select a third message when the second value is not exceeded; select a fourth message when the second value is exceeded (See Ferber [0255]-[0257], wherein the message is based on message rules that include threshold values or conditions that when exceeded and/or satisfied, trigger a message or alert).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Zhang’s apparatus with the ability to select a first message when the first value is not exceeded; select a second message when the first value is exceeded; select a third message when the second value is not exceeded; select a fourth message when the second value is exceeded like taught by Ferber to improve Zhang’s device by providing a trigger message when blood pressure values are outside of desired range. 
Zhang in view of Ferber is silent to message recommends a consultation to a medical institution or a life-style related disease certified physician, confirms a presence or an absence of a consultation of the medical specialist or the lifestyle-related disease certified physician. Sano teaches a message recommends a consultation to a medical institution or a life-style related disease certified physician, confirms a presence or an absence of a consultation of the medical specialist or the lifestyle-related disease certified physician (See Figure 2B part 57 and [0095] [0267] [0347]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Zhang in view of Ferber with a message recommending a consultation to a medical institution or a life-style related disease certified physician, confirming a presence or an absence of a consultation of the medical specialist or the lifestyle-related disease certified physician like taught by Sano to improve Zhang’s apparatus by providing an output message which can easily confirm the user’s health state and ask the user to contact a medical professional to determine the best course of action for the user (See Sano [0347]).

	Regarding claim 7, Zhang teaches wherein the apparatus is configured to cause a device, which supplies the first biological information or the second biological information (See Zhang lines 277-280 “Early blood pressure value” and see lines 277-280 “afternoon or late blood pressure value”). 
Zhang in view of Ferber in view of Sano is silent to display the selected message. Ferber further teaches to display the selected message (See Ferber Figure 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide Zhang in view of Ferber in view of Sano with the operation of displaying the selected message like taught by Ferber to improve Zhang’s apparatus with a visual display.
	Regarding claim 10, Zhang teaches the apparatus comprising a storage unit configured to store the first biological information and the second biological information (See Zhang lines 145-147). 	Regarding claim 11, Zhang teaches an information processing method which is executed by an apparatus configure to process a blood pressure value measured by a blood pressure measuring unit, the method comprising (See Zhang lines 217-226):
determine, when a biological information of a measurement subject is received (See Zhang lines 39-40, user’s blood pressure value at a preset time in a preset monitoring period), whether the biological information is a first biological information relating to a blood pressure value being measured in a daytime (See Zhang lines 277-280 “ early blood pressure value”) or a second biological information relating to a blood pressure value being measured in a nighttime (See Zhang lines 277-280 “ afternoon or late blood pressure value”);
 determine, when the biological information is the first biological information, whether or not the first biological information meets a first condition (See Zhang lines 277-288 and 42-44 “early blood pressure value” meets “blood pressure threshold” 304-312), 
determine, when the first biological information meets the first condition, whether or not a number of times, by which the first biological information meets the first condition, exceeds a first value (See Zhang lines 277-288 and 293-296 and 304-312, the monitoring platform determines whether the “early blood pressure” is meeting a “blood pressure threshold” and whether it is exceeding the early blood pressure or afternoon blood pressure); 
determine, when the biological information is the second biological information (See Zhang lines 277-280 “afternoon or late blood pressure value”), whether or not the second biological information meets a second condition (See Zhang lines 277-280 and 304-312 the afternoon or late blood pressure value meets the “blood pressure threshold” conditions); 
determine, when the second biological information meets second condition (See Zhang lines 277-280 and 304-312 the afternoon or late blood pressure value meets the “blood pressure threshold” conditions), whether or not a number of times, by which the second biological information meets the second condition, exceeds a second value (See Zhang lines 277-288 and 293-296 and 304-312, the monitoring platform determines whether the “ afternoon or late blood pressure” is meeting a “blood pressure threshold” and whether it is exceeding the afternoon or late blood pressure or afternoon blood pressure); 	Zhang is silent to select a first message which recommends a consultation to a medical institution when the first value is not exceeded; select a second message which confirms a presence or an absence of a consultation in the medical institution when the first value is exceeded; select a third message which recommends a consultation to a medical specialist or a lifestyle-related disease certified physician when the second value is not exceeded; and select a fourth message which confirms a presence or an absence of a consultation of the medical specialist or the lifestyle-related disease certified physician when the second value is exceeded.	Ferber teaches select a first message when the first value is not exceeded; select a second message when the first value is exceeded; select a third message when the second value is not exceeded; select a fourth message when the second value is exceeded (See Ferber [0255]-[0257], wherein the message is based on message rules that include threshold values or conditions that when exceeded and/or satisfied, trigger a message or alert).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Zhang’s method with the ability to select a first message when the first value is not exceeded; select a second message when the first value is exceeded; select a third message when the second value is not exceeded; select a fourth message when the second value is exceeded like taught by Ferber to improve Zhang’s device by providing a trigger message when blood pressure values are outside of desired range. 
Zhang in view of Ferber is silent to message recommends a consultation to a medical institution or a life-style related disease certified physician, confirms a presence or an absence of a consultation of the medical specialist or the lifestyle-related disease certified physician. Sano teaches a message recommends a consultation to a medical institution or a life-style related disease certified physician, confirms a presence or an absence of a consultation of the medical specialist or the lifestyle-related disease certified physician (See Figure 2B part 57 and [0095] [0267] [0347]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Zhang in view of Ferber with a message recommending a consultation to a medical institution or a life-style related disease certified physician, confirming a presence or an absence of a consultation of the medical specialist or the lifestyle-related disease certified physician like taught by Sano to improve Zhang’s method by providing an output message which can easily confirm the user’s health state and ask the user to contact a medical professional to determine the best course of action for the user (See Sano [0347]).
	Regarding claim 12, Zhang teaches an information processing apparatus (See Zhang lines 217-226). Zhang in view of Ferber in view of Sano is silent to a non-transitory computer readable medium storing a computer program for causing a processor functioning as units included in the information processing apparatus. Sano further teaches a non-transitory computer readable medium storing a computer program for causing a processor functioning as units included in the information processing apparatus (See Sano para [0060-0061], CPU contains a processor for carrying out instructions). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Zhang in view of Ferber in view of Sano with a non-transitory computer readable medium storing a computer program for causing a processor functioning as units included in the information processing apparatus like taught by Sano to improve Zhang’s method by providing the ability to sort and store the data for examination (See Sano [0061]). 
	Regarding claim 13, Zhang teaches the information processing apparatus (See Zhang lines 217-226). Zhang in view of Ferber in view of Sano is silent to further configured to: select a five message which recommends a consultation to the medical specialist or the lifestyle-related disease certified physician when the consultation of the medical specialist or the lifestyle-related disease certified physician is absent. Sano further teaches select a five message which recommends a consultation to the medical specialist or the lifestyle-related disease certified physician when the consultation of the medical specialist or the lifestyle-related disease certified physician is absent (See Figure 2B part 57 and [0095] [0267] [0347]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Zhang in view of Ferber in view of Sano to select a five message which recommends a consultation to the medical specialist or the lifestyle-related disease certified physician when the consultation of the medical specialist or the lifestyle-related disease certified physician is absent like taught by Sano to improve Zhang’s apparatus by providing selection of a message which can easily confirm the user’s health state and ask the user to contact a medical professional to determine the best course of action for the user (See Sano [0347]).	Regarding claim 14, Zhang teaches the information processing method (See Zhang lines 217-226). Zhang in view of Ferber in view of Sano is silent to further comprising: selecting a five message which recommends a consultation to the medical specialist or the lifestyle-related disease certified physician when the consultation of the medical specialist or the lifestyle-related disease certified physician is absent. Sano further teaches select a five message which recommends a consultation to the medical specialist or the lifestyle-related disease certified physician when the consultation of the medical specialist or the lifestyle-related disease certified physician is absent (See Figure 2B part 57 and [0095] [0267] [0347]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Zhang in view of Ferber in view of Sano to select a five message which recommends a consultation to the medical specialist or the lifestyle-related disease certified physician when the consultation of the medical specialist or the lifestyle-related disease certified physician is absent like taught by Sano to improve Zhang’s method by providing selection of a message which can easily confirm the user’s health state and ask the user to contact a medical professional to determine the best course of action for the user (See Sano [0347]).	Claim 3 is rejected under 35 U.S.C 103 as being unpatentable over Zhang in view of Ferber in view of Sano, as applied to claim 1 above, in view of Stergiou et al. (“Self-Monitoring of Blood Pressure at Home”).
	Regarding claim 3, Zhang teaches the first biological information (See Zhang), the blood pressure being measured at one or more opportunities in each of the five days (See Zhang), and the second biological information (See Zhang).
Zhang in view of Ferber in view of Sano is silent to includes an average value of blood pressure values in at least five days in one week, includes an average value of blood pressures measured at least at one opportunity in one week. Stergiou teaches includes an average value of blood pressure values in at least five days in one week (See Stergiou page 2 section “Analysis of blood pressure date”, HBP recording were averaged to give single number), includes an average value of blood pressures measured at least at one opportunity in one week (See Stergiou page 2 section “Analysis of blood pressure data”, para 2 the averages of daytime, nighttime, and 24th ABP were calculated). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Zhang in view of Ferber in view of Sano with an average value of blood pressure values in at least five days in one week and include an average value of blood pressures measured at least at one opportunity in one week like taught by Stergiou to provide Zhang’s apparatus with statistical analysis for measured blood pressure and a criterion for evaluation (See Stergiou page 2 section “Analysis of blood pressure data”).
	Claim 4 is rejected under 35 U.S.C 103 as being unpatentable over Zhang in view of Ferber in view of Sano, as applied to claim 1 above, in view of Shimamoto et al. (“The Japanese Society of Hypertension Guidelines for the Management of Hypertension (JSH 2014); hereinafter known as Shimamoto”). 
	Regarding claim 4, Zhang teaches wherein the determining as to whether or not to meet the first condition (See Zhang lines 42-44 “blood pressure threshold” and lines 304-312) includes, at least, determining whether or not blood pressure value included in the first biological information is a third value or more, or whether or not a blood pressure value included in the first biological information is a fourth value or more (See Zhang lines 105-107 and 293-26 and 304-312, “ third value or more” equivalent to “ early blood pressure threshold or afternoon blood pressure threshold”), and 
the determining as to whether or not to meet the second condition (See Zhang lines 42-44 “ blood pressure threshold” and lines 304-312) includes, at least, determining whether or not a blood pressure value included in the second biological information is a fifth value or more, or whether or not a blood pressure value included in the second biological information is a sixth value or more.	Zhang in view of Ferber in view of Sano is silent to systolic blood pressure and diastolic blood pressure. Shimamoto teaches systolic blood pressure value (See Shimamoto Table 2-6 criteria for hypertension in different methods, having a home systolic blood pressure or greater than or equal to 135, and a diastolic blood pressure greater than or equal to 85) and diastolic blood pressure value (See Shimamoto Table 2-5 labeled normal blood pressure, systolic blood pressure 120-129 and a diastolic blood pressure 80-84). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Zhang in view of Ferber in view of Sano with determining a systolic blood pressure value and a diastolic blood pressure value like taught by Shimamoto to provide Zhang’s apparatus with a criterion for classification of blood pressure in adults (See Shimamoto Page 17 subsection classification of blood pressure levels para 2) and to provide diagnosis of hypertension (See Shimamoto page 18 para 2).
Response to Arguments 
	Applicant’s argument filed May 16, 2022 with respect to rejection of claims 1, 2, and 5-12 under 35 U.S.C. 112(a) as being directed to written description requirement have been fully considered and are persuasive. The rejection has been withdrawn.
	Applicant’s arguments concerning the amendments filed May 16.2022 with respect to rejection(s) under 35 U.S.C. 103 specifically regarding the argument Zhang in view of Ferber in view of Park does not teach “recommending a consultation to a medical institution” and “recommends a consultation to a medical specialist or lifestyle-related disease certified physician” have been fully considered and are persuasive. However, upon further consideration, a new ground of rejection is made in view of newly found prior art that specifically teaches recommending a consultation to a medical institution.   	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meghan R Kumar whose telephone number is (571)272-7125. The examiner can normally be reached Monday-Friday, 8a.m - 5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/M.R.K./Examiner, Art Unit 3791